DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 12 and 17 are objected to because of the following informalities:  
Claim 2 recites the limitation “body;” in line 3. It is suggested to amend it to --- body. ---.
Claim 12 recites the limitation “the planar drying body” in line 2. It is suggested to amend it to --- the perforated drying body ---.
Claim 17 recites the limitation “the at least one baffle” in line 1. It is suggested to amend it to --- at least one baffle ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "... at least one baffle sequentially arranged along the linear direction of the air flow ..." in lines 1-2 (UNDERLINE emphasis added).  It is unclear that if there is one baffle, how does the one baffle sequentially arrange along the linear direction of the air flow?  In order to expedite the prosecution, the Office Action assumes that the applicant means “at least two baffles sequentially arranged along the linear direction of the air flow”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,823,502. Although the claims at issue are not identical, they are not patentably distinct from each other because, while not identical, they claim the same invention/scope.

Instant Application (17/081,544)
U.S. Patent No. 10,823,502
Claim 1, A radio frequency (RF) laundry dryer comprising: a perforated drying body for receiving wet textiles; an RF generator; an RF applicator located adjacent the perforated drying body and comprising an anode element and a cathode element operably coupled to the RF generator, wherein the arrangement of the RF applicator is configured to generate an e-field between the anode element and the cathode element that extends adjacent to the perforated drying body; at least one fan configured to flow air in a linear direction; and an electromagnetic shield having a conductive layer and located between the fan and the cathode and anode elements to electromagnetically protect the at least one fan from the e-field.
Claim 2, The RF laundry dryer of claim 1 further comprising at least one baffle sequentially arranged along the linear direction of the air flow for directing air flow through the perforated drying body;
Claim 3, The RF laundry dryer of claim 2 wherein the at least one baffle is positioned below the perforated drying body.
Cclaim 4, The RF laundry dryer of claim 2 wherein the at least one baffle comprises a series of spaced baffles.
Claim 5, The RF laundry dryer of claim 1 wherein the perforated drying body is a planar drying surface.
Claim 6, The RF laundry dryer of claim 5 wherein the perforated drying body is non- rotatable.
Claim 7, The RF laundry dryer of claim 5 wherein the RF applicator is located beneath the perforated planar drying surface.
Claim 8, The RF laundry dryer of claim 1 wherein the cathode element is a planar cathode element.
Claim 9, The RF laundry dryer of claim 8 wherein the anode element is a planar anode element.
Claim 10, The RF laundry dryer of claim 9 wherein the anode element and the cathode element are coplanar.
Claim 11, The RF laundry dryer of claim 1 wherein the electromagnetic shield comprises a second perforated body supporting the anode element and the cathode element, and wherein a dimension of perforations of the second perforated body is selected to at least one of mitigate or prevent e-field leakage toward the fan.
Claim 12, The RF laundry dryer of claim 1 wherein at the at least one baffle is fluidly located between the at least one fan and the planar drying body.
Claim 13, The RF laundry dryer of claim 1 wherein the RF generator is configured to generate an e-field at a frequency between 13.553MHz and 13.567 MHz.
Claim 14, The RF laundry dryer of claim 1 wherein the anode element and the cathode element are sandwiched between the perforated drying body and a second perforated body.
Claim 15, The RF laundry dryer of claim 14 wherein the perforated drying body and the second perforated body comprise perforations of a size to maximize air flow through the perforated drying body and the second perforated body.
Claim 16, The RF laundry dryer of claim 14 wherein the perforations of the perforated drying body and the second perforated body are aligned.
Claim 17, The RF laundry dryer of claim 16 wherein the at least one baffle is oriented to redirect the air flow through the aligned perforations of the perforated drying body and the second perforated body.
Claim 18, The RF laundry dryer of claim 1 wherein the perforated drying body includes perforations of a size to prevent textile material placed adjacent the perforated drying body from contacting the RF applicator.
Claim 19, The RF laundry dryer of claim 1 wherein the anode element includes a tree element having a tree base from which extend a first plurality of digits and wherein the cathode element includes a comb element having a comb base from which extend a second plurality of digits, and wherein the first plurality of digits and the second plurality of digits are interdigitally arranged.
Claim 20, The RF laundry dryer of claim 19 wherein the anode element includes a third plurality of digits extending from a side of the tree base opposite to the first plurality of digits.
Claim 1, A radio frequency (RF) laundry dryer comprising: a non-rotatable, perforated planar drying surface for receiving and supporting wet textiles; an RF generator; an RF applicator located beneath the non-rotatable, perforated planar drying surface and comprising an anode element and a cathode element operably coupled to the RF generator, wherein the arrangement of the RF applicator is configured to generate an e-field between the anode element and the cathode element that extends above the non-rotatable, perforated planar drying surface; at least one fan configured to flow air in a linear direction; a series of spaced baffles sequentially arranged along the linear direction of the air flow along the non-rotatable, perforated planar drying surface and below the planar drying surface, and commonly oriented to redirect the air flow through the non-rotatable, perforated planar drying surface; and an electromagnetic shield having a conductive layer and located between the fan and the cathode and anode elements to electromagnetically protect the at least one fan from the e-field.
Claim 2, The RF laundry dryer of claim 1 wherein the cathode element is a planar cathode element.
Claim 3, The RF laundry dryer of claim 2 wherein the anode element is a planar anode element.
Claim 4, The RF laundry dryer of claim 3 wherein the anode element and the cathode element are coplanar.
Claim 5, The RF laundry dryer of claim 1 wherein the electromagnetic shield comprises a second perforated body supporting the anode element and the cathode element, and wherein a dimension of perforations of the second perforated body is selected to at least one of mitigate or prevent e-field leakage toward the fan.
Claim 6, The RF laundry dryer of claim 1 wherein at least one of the series of spaced baffles is fluidly located between the at least one fan and the non-rotatable, perforated planar drying surface.
Claim 7, The RF laundry dryer of claim 1 wherein the RF generator is configured to generate an e-field at a frequency between 13.553 MHz and 13.567 MHz.
Claim 8, The RF laundry dryer of claim 1 wherein the anode element and the cathode element are sandwiched between the non-rotatable, perforated planar drying surface and a second perforated planar body.
Claim 9, The RF laundry dryer of claim 8 wherein the non-rotatable, perforated planar drying surface and the second perforated planar body comprise perforations of a size to maximize air flow through the non-rotatable, perforated planar drying surface and the second perforated planar body.
Claim 10, The RF laundry dryer of claim 8 wherein the perforations of the non-rotatable, perforated planar drying surface and the second perforated planar body are aligned.
Claim 11, The RF laundry dryer of claim 10 wherein the series of spaced baffles are further oriented to redirect the air flow through the aligned perforations of the non-rotatable, perforated planar drying surface and the second perforated planar body.
Claim 12, The RF laundry dryer of claim 1 wherein the non-rotatable, perforated planar drying surface includes perforations of a size to prevent textile material placed on the non-rotatable, perforated planar drying surface from drooping into the RF applicator.
Claim 13, The RF laundry dryer of claim 1 wherein the anode element includes a tree element having a tree base from which extend a first plurality of digits and wherein the cathode element includes a comb element having a comb base from which extend a second plurality of digits, and wherein the first plurality of digits and the second plurality of digits are interdigitally arranged.
Claim 14, The RF laundry dryer of claim 13 wherein the anode element includes a third plurality of digits extending from a side of the tree base opposite to the first plurality of digits.
Claim 15, The RF laundry dryer of claim 14 wherein the cathode element includes a fourth plurality of digits, and wherein the third plurality of digits and the fourth plurality of digits are interdigitally arranged.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frye’s Figures 1-3 (US 2,511,839) in view of Bonar (US 5,152,075) and Nagahama (US 2005/0286914).

    PNG
    media_image1.png
    834
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    546
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    443
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    348
    638
    media_image4.png
    Greyscale


Regarding claim 1, Frye’s Figures 1-3 discloses a radio frequency (RF) laundry dryer comprising: 
a perforated drying body (13, Fig. 1) for receiving wet textiles (liquids from textile materials, col. 1, lines 1-3); 
an RF generator (62, Figs. 2 & 3); 
an RF applicator (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32; and 54 & 55, Figs. 1-3) located adjacent the perforated drying body (13, Fig. 1) and comprising an anode element and a cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) operably coupled to the RF generator (62, Figs. 2 & 3), wherein the arrangement of the RF applicator (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32; and 54 & 55, Figs. 1-3) is configured to generate an e-field (high frequency electromagnetic field, col. 2, lines 14-27) between the anode element and the cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element) that extends adjacent to the perforated drying body (13, Fig. 1); 
at least one fan (43, Fig. 1) configured to flow air in a linear direction (direction from item 43 toward item 40 as shown in Figs. 1 & 2); and 
an electromagnetic shield (42, Fig. 2) having a layer (thickness of item 42, Fig. 2) and located between the fan (43, Fig. 1) and the cathode and anode elements (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) to electromagnetically protect the at least one fan (43, Fig. 1) from the e-field (high frequency electromagnetic field, col. 2, lines 14-27).
Frye’s Figures 1-3 does not disclose an electromagnetic shield having a conductive layer. (cl. 1)
Nagahama teaches an electromagnetic shield (Nagahama, 7, Fig. 1) having a conductive layer (Nagahama, electroless-metal plated shield material, [0045-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the radio frequency (RF) laundry dryer of Frye’s Figures 1-3 with the electromagnetic shield having a conductive layer, as taught by Nagahama, for effectively blocking electromagnetic wave which results in effectively minimizing the blower from exposing to the electromagnetic wave and thus the blower is prevented from damages.  Thus, the radio frequency (RF) laundry dryer operates more efficiently and thus benefits the consumer.

Regarding claim 8, Frye’s Figures 1-3 as modified discloses wherein the cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) is a planar cathode element (as shown in fig. 1, the item 55 is a ring electrode, col. 4, lines 56-68, which wraps around item 13; thus, by looking from a right side or front side of the dryer or from a left side or rear side of the dryer, the item 55 is a planar cathode element which has a circular shape which is the same as the item 54 as shown in fig. 2).

Regarding claim 9, Frye’s Figures 1-3 as modified discloses wherein the anode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) is a planar anode element (as shown in fig. 1, the item 54 a ring electrode, col. 4, lines 56-68, which wraps around item 13; thus, by looking from a right side or front side of the dryer or from a left side or rear side of the dryer, the item 54 is a planar anode element which has a circular shape as shown in fig. 2).

Regarding claim 10, Frye’s Figures 1-3 as modified discloses wherein the anode element and the cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) are coplanar (as shown in Fig. 1, item 54 being coplanar or in the same plane with item 55).

Regarding claim 11, Frye’s Figures 1-3 as modified discloses wherein the electromagnetic shield (42, Fig. 2) comprises a second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3) supporting the anode element and the cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element), and wherein a dimension (dimension of item 38, Fig. 3) of perforations (38 & 39, Figs. 1 & 3) of the second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3) is selected to at least one of mitigate or prevent e-field (high frequency electromagnetic field, col. 2, lines 14-27) leakage toward the fan (43, Fig. 1).

Regarding claim 12, Frye’s Figures 1-3 as modified discloses wherein at the at least one baffle (40, Figs. 1 & 2) is fluidly located between the at least one fan (43, Fig. 1) and the planar drying body (the perforated drying body) (13, Fig. 1).

Regarding claim 14, Frye’s Figures 1-3 as modified discloses wherein the anode element and the cathode element (54 & 55, Fig. 1; Frye’s Figures 1-3 is silent about anode and cathode; however, well-known in the art, either of items 54 & 55 can be an anode element or an cathode element as evidenced by Bonar; the Office Action preferred item 54 being an anode element and thus item 55 being a cathode element) are sandwiched between the perforated drying body (13, Fig. 1) and a second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3).

Regarding claim 15, Frye’s Figures 1-3 as modified discloses wherein the perforated drying body (13, Fig. 1) and the second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3) comprise perforations of a size (each of perforations 14 and opening or hole 38 having a size to maximize air flow through as shown in Figs. 1 & 3) to maximize air flow through the perforated drying body (13, Fig. 1) and the second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3).

Regarding claim 16, Frye’s Figures 1-3 as modified discloses wherein the perforations (14, Figs. 1-3) (38, 39, Figs. 1-3) of the perforated drying body (13, Fig. 1) and the second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3) are aligned (as shown in Figs 1-3, perforations 14 and openings or holes 38 & 39 are aligned or put in order or situated relative to each other).

Regarding claim 17, Frye’s Figures 1-3 as modified discloses wherein the at least one baffle (40, Figs. 1 & 2) is oriented to redirect the air flow through the aligned perforations (14, Figs. 1-3) (38, 39, Figs. 1-3) of the perforated drying body (13, Fig. 1) and the second perforated body (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32, Figs. 1-3).

Regarding claim 18, Frye’s Figures 1-3 as modified discloses wherein the perforated drying body (13, Fig. 1) includes perforations (14, Figs. 1-3) of a size to prevent textile material (textile materials, col. 1, lines 1-3) placed adjacent the perforated drying body (13, Fig. 1) from contacting the RF applicator (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32; and 54 & 55, Figs. 1-3).

Regarding claims 19 & 20, Frye’s Figures 1-3 as modified discloses the limitations of the RF laundry dryer of claim 1 above, but does not disclose wherein the anode element includes a tree element having a tree base from which extend a first plurality of digits and wherein the cathode element includes a comb element having a comb base from which extend a second plurality of digits, and wherein the first plurality of digits and the second plurality of digits are interdigitally arranged; (Application claim 19) and 
wherein the anode element includes a third plurality of digits extending from a side of the tree base opposite to the first plurality of digits.  (Application claim 20)
Bonar teaches wherein the anode element (Bonar, 42, fig. 3) includes a tree element (Bonar, fig. 3) having a tree base (Bonar, 44, fig. 3) from which extend a first plurality of digits (Bonar, lower anode rods of item 42, ANNOTATED fig. 3) and wherein the cathode element (Bonar, 40, fig. 3) includes a comb element (Bonar, fig. 3) having a comb base (Bonar, 44, fig. 3) from which extend a second plurality of digits (Bonar, lower cathode rods of item 40, ANNOTATED fig. 3), and wherein the first plurality of digits (Bonar, lower anode rods of item 42, ANNOTATED fig. 3) and the second plurality of digits (Bonar, lower cathode rods of item 40, ANNOTATED fig. 3) are interdigitally arranged (Bonar, as shown in fig. 3); (Application claim 19) and 
wherein the anode element (Bonar, 42, fig. 3) includes a third plurality of digits (Bonar, upper anode rods of item 42, ANNOTATED fig. 3) extending from a side (Bonar, upper side of item 44, fig. 3) of the tree base (Bonar, 44, fig. 3) opposite to the first plurality of digits (Bonar, lower anode rods of item 42, ANNOTATED fig. 3); (Application claim 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the radio frequency (RF) laundry dryer of Frye’s Figures 1-3 with the wherein the anode element includes a tree element having a tree base from which extend a first plurality of digits and wherein the cathode element includes a comb element having a comb base from which extend a second plurality of digits, and wherein the first plurality of digits and the second plurality of digits are interdigitally arranged; (Application claim 19) and wherein the anode element includes a third plurality of digits extending from a side of the tree base opposite to the first plurality of digits (Application claim 20), as taught by Bonar, for providing sufficient stray field dielectric heating which results in effectively removing the water vapor from the articles to be dried such as clothes.  Thus, the radio frequency (RF) laundry dryer operates more efficiently and thus benefits the consumer.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frye’s Figures 1-3 in view of Bonar and Nagahama as applied to claim 1 above, and further in view of Lancer (US 6,189,231).

    PNG
    media_image5.png
    368
    695
    media_image5.png
    Greyscale


Regarding claims 2-4, Frye’s Figures 1-3 as modified discloses the limitations of the RF laundry dryer of claim 1 above, but does not disclose further comprising at least one baffle (at let two baffles) sequentially arranged along the linear direction of the air flow for directing air flow through the perforated drying body; (Application claim 2) 
wherein the at least one baffle (at let two baffles) is positioned below the perforated drying body; (Application claim 3) and
wherein the at least one baffle (at let two baffles) comprises a series of spaced baffles.  (Application claim 4)
Lancer teaches at least one baffle (at let two baffles) (Lancer, 31, 32, 33, Fig. 3) sequentially arranged along the linear direction of the air flow (Lancer, as shown in Fig. 3) for directing air flow through the perforated drying body (Lancer, 23, Fig. 3); (Application claim 2) 
wherein the at least one baffle (at let two baffles) (Lancer, 31, 32, 33, Fig. 3) is positioned below the perforated drying body (Lancer, 23, Fig. 3); (Application claim 3) and
wherein the at least one baffle (at let two baffles) (Lancer, 31, 32, 33, Fig. 3) comprises a series of spaced baffles (Lancer, as shown in Fig. 3).  (Application claim 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the radio frequency (RF) laundry dryer of Frye’s Figures 1-3 with the at least one baffle (at let two baffles) sequentially arranged along the linear direction of the air flow for directing air flow through the perforated drying body; (Application claim 2) wherein the at least one baffle (at let two baffles) is positioned below the perforated drying body; (Application claim 3) and wherein the at least one baffle (at let two baffles) comprises a series of spaced baffles (Application claim 4), as taught by Lancer, for evenly distributed the air flows which results in effectively drying the articles to be dried such as clothes.  Thus, the radio frequency (RF) laundry dryer operates more efficiently and thus benefits the consumer.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Frye’s Figures 1-3 in view of Bonar and Nagahama as applied to claim 1 above, and further in view of Campagnolo et al. (US 2009/0172965; hereinafter Campagnolo).

    PNG
    media_image6.png
    496
    453
    media_image6.png
    Greyscale


Regarding claims 5 & 6, Frye’s Figures 1-3 as modified discloses the limitations of the RF laundry dryer of claim 1 above, but does not disclose wherein the perforated drying body is a planar drying surface; (Application claim 5) and
wherein the perforated drying body is non- rotatable.  (Application claim 6)
Campagnolo teaches a perforated drying body (Campagnolo, 3, Fig. 1) is a planar drying surface (Campagnolo, as shown in Fig. 1); (Application claim 5) and
wherein the perforated drying body (Campagnolo, 3, Fig. 1) is non- rotatable (Campagnolo, stationary as shown in Fig. 1).  (Application claim 6)
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing a drying body type. In this regard, it is noted that Campagnolo teaches a perforated drying body is a planar drying surface; (Application claim 5) and wherein the perforated drying body is non- rotatable.  (Application claim 6)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the perforated drying body of Campagnolo to the radio frequency (RF) laundry dryer of Frye’s Figures 1-3, since this is simply another method type for drying the wet textiles. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the perforated drying body of Campagnolo to the radio frequency (RF) laundry dryer of Frye’s Figures 1-3, since this is simply another method type for drying the wet textiles.

Regarding claim 7, Frye’s Figures 1-3 as modified discloses wherein the RF applicator (assembly of items 24, 25, 22, 23, 20, 21, 33, 34, 32; and 54 & 55, Figs. 1-3) is located beneath the perforated planar drying surface (13, Fig. 1) (Campagnolo, 3, Fig. 1).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frye’s Figures 1-3 in view of Bonar and Nagahama as applied to claim 1 above, and further in view of Hodgett et al. (US 3,878,619; hereinafter Hodgett).

    PNG
    media_image7.png
    367
    483
    media_image7.png
    Greyscale


Regarding claim 13, Frye’s Figures 1-3 as modified discloses wherein the RF generator (62, Figs. 2 & 3) is configured to generate an e-field (high frequency electromagnetic field, col. 2, lines 14-27) at a frequency (the RF generator 62 of Frye’s Figures 1-3 inherently being configured to generate high frequency electromagnetic field or an e-field at a frequency in MHz unit)
Frye’s Figures 1-3 does not disclose the RF generator is configured to generate an e-field at a frequency between 13.553MHz and 13.567 MHz.
Hodgett teaches a RF generator (Hodgett, radio frequency generator 30, Fig. 4, col. 3, lines 41-58) is configured to generate an e-field at a frequency between 13.553 MHz and 13.567 MHz (Hodgett, above 10 MHz, col. 1, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the radio frequency (RF) laundry dryer of Frye’s Figures 1-3 with the RF generator being configured to generate an e-field at a frequency between 13.553 MHz and 13.567 MHz, as taught by Hodgett, for sufficiently providing stray field dielectric heating which results in effectively removing the water vapour from the articles to be dried such as clothes.  Thus, the radio frequency (RF) laundry dryer operates more efficiently and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762